DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 4-12 are pending in the Amendment filed 02/25/2021, and claims 6-10 remain withdrawn.  
The rejection of claims 1, 4-5, and 11-12 under 35 U.S.C. 103 as being unpatentable over Emoto et al. (US 20140065295 A1) in view of Jang et al. (KR20150105589 A, Machine translation as filed 10/15/2019) is maintained but has been modified to meet new claim limitations, as set forth below.
Response to Arguments
Applicant’s arguments, see “Remarks” filed 02/25/2021, have been fully considered but are not persuasive.
Applicant argues as to amended claim 1:
“As acknowledged by Examiner, Emoto fails to disclose a second organic solvent supply step as recited in claim 1, while Jang discloses supplying the substrate with a first organic solvent containing an alcohol to replace deionized water remaining on the substrate and then supplying the substrate with a second organic solvent containing a hydrofluoroolefm to replace the first organic solvent on the substrate.
“Jang also discloses that the second organic solvent is heated to 25-110°C (page 7, 5th para.), the surface tensions of isopropyl alcohol at room temperature and at 70°C (page 5, 2nd para.), and the surface tensions of the hydrofluoroolefm at room temperature and at 110°C (page 5, 3rd para.). However, Jang does not disclose what the temperature of the supplied first organic solvent is and whether or not the temperature of the supplied first organic solvent is different from that of the supplied second organic solvent. Therefore, Jang also fails to teach or suggest the above further limitation of amended claim 1.” [“Remarks”, pg. 7, para. 4-5].
In response, this argument is not persuasive because, although Jang is silent towards the temperature of the supplied first organic solvent (i.e., IPA), the primary reference to Emoto discloses that the supplied first organic solvent (i.e., IPA) may be heated to a spouting temperature in the range from “ordinary temperature to 70 degrees Celsius” [para. 0303]. This teaching, taken in combination with Jang’s disclosure of replacing a first organic solvent with a second organic solvent that is heated to a temperature of between 25 and 110 degrees Celsius in order to achieve a low surface tension, renders the amended claim obvious. 
In particular, the references taken in combination render obvious the claimed features of:
wherein the supplied liquid of the first organic solvent has a first temperature that is higher than a second temperature higher than room temperature and lower than a boiling point of the first organic solvent [Emoto, para. 0119-121;  0303, “ordinary temperature to 70 degrees Celsius”]; 
wherein the supplied liquid of the second organic solvent has the second temperature [Jang, pg. 7-8, between 25 and 110 degrees Celsius], the second temperature is lower than the first temperature and also lower than a boiling point of the second organic solvent, and the surface tension of the second organic solvent at the second temperature is lower than surface tension of the first organic solvent at the first temperature [Jang, pg. 7-8]. 
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Here, Jang discloses 1) that the second organic solvent has a lower surface tension than the first organic solvent; and 2) that increased temperature, within the range of 25 to 110 degrees Celsius, results in a further reduced surface tension which aides in the removal of the first organic solvent [Jang, pg. 7-8]. Thus, the temperature of the second organic solvent is a result-effective variable in controlling the surface tension of the supplied 
For the foregoing reasons, the rejection of record is maintained, but has been modified to meet new claim limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. (US 20140065295 A1) in view of Jang et al. (KR20150105589 A, Machine translation as filed 10/15/2019). 
Claim 1. Emoto discloses a substrate processing method [Abstract] comprising:
a hydrophobizing agent supply step of forming a liquid film of a hydrophobizing agent that covers an entire surface region of a substrate by supplying a liquid of the hydrophobizing agent for hydrophobizing a surface of the substrate with a pattern formed thereon to the surface of the substrate [S14, Fig. 10; para. 0123];
a first organic solvent supply step of supplying a liquid of a first organic solvent with lower surface tension than water to the surface of the substrate covered with the liquid film of the hydrophobizing agent after the hydrophobizing agent supply step so that the liquid of the hydrophobizing agent on the substrate is replaced with the liquid of the first organic solvent to form a liquid film on the first organic solvent covering the entire surface of the substrate [S15, Fig. 10; para. 0127], wherein the supplied liquid of the first organic solvent has a first temperature that is higher than a second temperature higher than room temperature and lower than a boiling point of the first organic solvent [para. 0119-121;  0303, “ordinary temperature to 70 degrees Celsius”]; 
a second organic solvent supply step of supplying a liquid of a second organic solvent with lower surface tension than the first organic solvent to the surface of the substrate covered with the liquid film of the first organic solvent after the first organic solvent supply step so that the liquid of the first organic solvent on the substrate is replaced with the liquid of the second organic solvent, wherein the supplied liquid of the second organic solvent has the second temperature, the second temperature is lower than the firs temperature and also lower than a boiling point of the second organic solvent, and the surface tension of the second organic solvent at the second temperature is lower than surface tension of the first organic solvent at the first temperature; and 
a drying step of drying the substrate [S16, Fig. 10], to which the liquid of the second organic solvent has adhered, after the second organic solvent supply step, wherein an amount of the hydrophobizing agent remaining on the substrate has been decreased to zero or substantially to zero when the substrate is dried [Fig. 10]. 
Emoto fails to disclose a second organic solvent supply step, as italicized above. 
However, Jang discloses a method of for drying a substrate capable of restraining leaning defects between adjacent pattern structures [Abstract, pg. 7-8], comprising:
In step S240, a second organic solvent containing a hydrofluoroolefin is provided to the substrate. The hydrofluoroolefin may include, for example, methoxytridicafluoroheptene. The methoxytridifluorofluoroheptene may be, for example, a known organic solvent having a Suprion trademark of Dupont. The surface tension of the second organic solvent may be smaller than the surface tension of the first organic solvent.
In one embodiment, in the first step, the first organic solvent and the second organic solvent are sprayed together on the substrate while the substrate is rotated. Subsequently, while the substrate is rotated, the supply of the first organic solvent is stopped and the second organic solvent is sprayed on the substrate.
The second organic solvent sprayed on the substrate may be mixed with the first organic solvent. The second organic solvent may dilute the first organic solvent to remove the first organic solvent from 
In some embodiments, when the second organic solvent is sprayed on the substrate, the second organic solvent is heated to 25 ° C. or more and 110° C. or less at room temperature, and then spray organic solvent. The second organic solvent heated to the temperature may have a relatively low surface tension compared to the normal temperature state.
In step S250, the second organic solvent is removed from the substrate. In one embodiment, first, heat is applied to the substrate to heat or dry the second organic solvent. As a result, at least a portion of the second organic solvent may be volatilized.
In this case, the process of providing heat to the substrate may be performed by transferring radiant heat to the substrate using a heater disposed on the substrate while the rotation of the substrate is stopped. As another example, the process of providing heat to the substrate may employ a method of disposing a heat source capable of conducting or convection heat, such as a heat block, below the substrate. As another example, the process of providing heat to the substrate may employ a method of disposing a heater for generating radiant heat under the substrate. As another example, the process of providing heat to the substrate may employ a method of spraying a liquid heated to a high temperature to the bottom of the substrate.
By the heating, the organic solvent can be maintained at 25 ° C or more and 110° C or less at room temperature as an example. Subsequently, the second organic solvent may be removed by rotating the substrate.
According to another embodiment, the method of heating or drying the second organic solvent, the method of spraying the second organic solvent pre - heated to the substrate at 25 ° C or more and 110° C or less at room temperature and the heater described above Alternatively, a method of simultaneously applying a method of providing heat to the substrate using a heater block may be adopted.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of drying a substrate using a heated IPA, of Emoto, to include the method of drying a substrate by removing a first solvent of IPA by applying a second solvent of heated or room temperature hydrofluoroolefin, of Jang, in order to restrain leaning defects between adjacent pattern structures, as taught by Jang [Abstract]. 
As to amended claim 1, Emoto discloses the supplied first organic solvent (i.e., IPA) may be heated to a spouting temperature in the range from “ordinary temperature to 70 degrees Celsius” [para. 0303], which is interpreted to be a temperature from 25 to 70 degrees Celsius. Jang discloses replacing a first organic solvent (i.e., IPA) with a second organic solvent that is heated to a temperature of between 25 and 110 degrees Celsius, and which is heated in order to achieve a further reduced surface tension compared to the first organic solvent [pg. 7-8].
Therefore, the references taken in combination render obvious the claimed features of:
wherein the supplied liquid of the first organic solvent has a first temperature that is higher than a second temperature higher than room temperature and lower than a boiling point of the first organic solvent [Emoto, para. 0119-121;  0303, “ordinary temperature to 70 degrees Celsius”]; 
wherein the supplied liquid of the second organic solvent has the second temperature [Jang, pg. 7-8, between 25 and 110 degrees Celsius], the second temperature is lower than the first temperature and also lower than a boiling point of the second organic solvent, and the surface tension of the second organic solvent at the second temperature is lower than surface tension of the first organic solvent at the first temperature [Jang, pg. 7-8]. 
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 
Claim 4. Modified Emoto discloses the substrate processing method according to claim 1, further comprising:
a solvent heating process of heating the second organic solvent on the substrate with an indoor heater arranged on above or below the substrate [Jang, pg. 7-8]. 
Claim 5. Modified Emoto discloses the substrate processing method according to claim 1,
wherein the first organic solvent is alcohol [Emoto, para. 0127; Jang, pg. 7], and
the second organic solvent is a fluorine-based organic solvent [Jang, pg. 7-8].
Claim 11. Modified Emoto discloses the substrate processing method according to claim 1, further comprising:
a chemical liquid supply step comprising, before the hydrophobizing agent supply step, supplying a chemical liquid containing an oxidizing agent to oxidize the surface of the substrate to increase a hydrophilicity of the surface of the substrate [Emoto, para. 0237, “hydrogen peroxide”],
wherein the hydrophobizing agent supply step comprises supplying the liquid of the hydrophobizing agent to the surface of the substrate the hydrophilicity of which is increased in the chemical liquid supplying step [Emoto, para. 0237; Fig. 10].
Claim 12. Modified Emoto discloses the substrate processing method according to claim 1, wherein in the hydrophobizing agent supply step, a surface free energy of the pattern formed on the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713